Citation Nr: 9910190	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  96-14 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to benefits as the helpless child of the veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1945.  He died on December [redacted], 1989.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a February 1996 rating action 
of the Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The appellant submitted 
a notice of disagreement (NOD) in February 1996 and the RO 
issued a statement of the case (SOC) in March 1996.  The 
appellant's substantive appeal was received in April 1996.  

The Board remanded the case in April 1998.


FINDINGS OF FACT

1.  The appellant was born in January 1940 and married when 
he was 26.  He is currently married.

2.  The appellant filed his initial informal claim in 1995 
and there is no claim prior to that time from anyone claiming 
the appellant was incapable of self support before age 18.


CONCLUSION OF LAW

Entitlement to benefits as the helpless child of the veteran 
is not warranted.  38 U.S.C.A. § 101(4)(A) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant filed an informal claim in September 1995, at 
which time he indicated that he was 54 years old and the 
stepchild of the veteran, who cared for him from the age of 8 
until he married, at age 26.  In a formal application of 
April 1996 the appellant indicated that he was born in 
January 1940.

When the Board initially reviewed the appellant's appeal in 
April 1998, it was noted that the RO had not provided the 
appellant with notice of the fact that his marital status and 
his status at the time of the veteran's death would affect 
his claim under 38 U.S.C.A. § 101(4)(A) (West 1991).  The 
case was remanded in order to provide the appellant with a 
copy of that statute and afford him the opportunity to submit 
additional arguments and evidence concerning the application 
of 38 U.S.C.A. § 101(4)(A) to his claim.  

In September 1998, the RO provided the appellant with a copy 
of 38 U.S.C.A. § 101(4)(A).  In November 1998, the 
appellant's wife submitted a statement reiterating the 
appellant's claim that he was entitled to be recognized as 
the helpless child of the veteran.  The appellant does not 
contend that he meets the definition of child at present, 
rather he maintains that he is entitled to VA benefits as a 
helpless child of the veteran for the period when he was 
between the ages of 8 and 18.

The term "child" means a person who is unmarried and who is 
under the age of 18; who, before attaining the age of 18, 
become permanently incapable of self-support; or who, after 
attaining the age of 18 and until completion of education or 
training (but not after attaining the age of 23), is pursuing 
a course of instruction at an approved educational 
institution; and who is a legitimate child, a legally adopted 
child, a stepchild who is a member of a veteran's household 
or was a member at the time of the veteran's death .  38 
U.S.C.A. § 101(4)(A) (West 1991).

After a review of the record, the Board concludes that the 
appellant's claim must be denied.  The evidence of record 
shows that the appellant is presently married and has been 
married since he was 26.  As such, he is barred from 
receiving benefits as the helpless child of the veteran.  

While not making any determination whether the appellant was 
incapable of self support prior to age 18 the Board would 
explain that a benefit cannot be granted prior to a claim for 
such benefit.  See 38 C.F.R. § 3.403 (1998).  In this case 
the first claim was filed in 1995, so there is no basis to 
grant VA benefits for the period when the appellant was 8 to 
18.

Since the appellant does not meet the legal requirements for 
basic eligibility for VA benefits, his claim must fail as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal is denied.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

